The opinion of the court was delivered, January 3d 1871, by
Read, J.
— It is much to be regretted, that the 5th section of the act for the greater certainty of title, and more secure enjoyment of real estate, passed the 22d of April 1856, was repealed by the Act of 13th of May 1857. A state with three millions and. a half inhabitants, with railroads connecting her most distant points, and a common school system pervading the whole Common*384wealtb, is certainly prepared to require that all contracts for the sale of land shall be in writing, In allowing actions for damages, on verbal contracts, for the sale of lands, we differ not only with the law of England, but I believe with the law of every other state in the Union. A policy thus universal must be right, and we thought so for one yéar.
By our law such an action may be sustained, but the measure of damages is the actual consideration passing between the parties. If the consideration were services rendered, they are to be compensated according to their value — if moneys, received, they are to be returned with interest. But the value of the bargain is not the measure: McNair v. Compton, 11 Casey 23.
This question was the subject of so thorough and exhaustive an examination, by Woodward, J., in his opinion in Malaun’s Administrator v. Ammon, reported in 1 Grant’s Cases 123, and also in 10 Casey 423, the principles of which were adopted by the Supreme Court in Hertzog v. Hertzog’s Administrator, 10 Casey 418, that it is unnecessary to enter into them. This case was followed by Dumars v. Miller, 10 Casey 319 ; Graham v. Graham’s Executors, Id. 475, Strong, J., delivering the opinion, and McNair v. Compton, 11 Casey 23, and is the settled law of the state.
It was therefore open to the plaintiffs to prove the contract between Daniel Morgan and Sarah Ewing, and of course all its terms. The value of the land was irrelevant, as it did not enter into the question of damges, the measure of damages being the value of the services rendered by her.
The court were therefore clearly in error in rejecting the 3d offer to prove the contract between the parties. The proof of the contract cannot in any manner affect the measure of damages, which is settled by the law of the land.
The plaintiff should not have been nonsuited.
Judgment reversed, and a venire de novo awarded.